MR. CHIEF JUSTICE HARRISON:
Original proceeding. Petition by James Benjamin Wright for writ of mandate to secure a speedy trial.
It appearing that since the proceedings pending against petitioner in Pondera County have been dismissed and the detainer filed with the United States Penitentiary at Leavenworth, Kansas, has been withdrawn, the relief sought by petitioner has been secured by him.
It is therefore ordered that the writ sought be denied and the proceedings dismissed.
MR. JUSTICES ADAIR, ANGSTMAN and CASTLES concur.